242 Ga. 224 (1978)
248 S.E.2d 610
AVIATION ELECTRONICS, INC.
v.
U. S. ENERGY CONSERVATION SYSTEMS, INC.
33794.
Supreme Court of Georgia.
Argued July 12, 1978.
Decided September 5, 1978.
Rehearing Denied September 26, 1978.
Roland P. Smith, R. P. Smith, Jr., for appellant.
Heyman & Sizemore, W. Dan Greer, Terry P. McKenna, for appellee.
UNDERCOFLER, Presiding Justice.
This appeal is from a judgment granting appellee a temporary injunction and denying Aviation Electronics, Inc.'s motion to dismiss and motion for partial summary judgment.
This record presents twenty enumerations of error which can only be resolved by reference to the evidence, referred to in the order complained of, which was admitted at a hearing held in the trial court on January 31, 1978. No transcript of this evidence was forwarded with this record and none was ordered filed by appellant in its notice of appeal.
"The appellants had a choice as to whether or not they would file a transcript of the evidence, and the failure to file such a transcript will not result in a dismissal of the appeal, but no questions can be decided which require a consideration of the evidence." Steadham v. State of Ga., 224 Ga. 78, 80 (1) (159 SE2d 397) (1968).
We must presume the rulings of the trial court are supported by the evidence. Pennsylvania Poorboy, Inc. v. Robbins Restaurant, Inc., 238 Ga. 539 (233 SE2d 791) (1977).
Judgment affirmed. All the Justices concur.